Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Applicant’s disclosed invention potentially contains allowable subject matter, which is a supplemental technology tailored to Applicant’s recently-introduced Focal Surface Display (Matsuda, “Focal Surface Display”, July 2017): 
    PNG
    media_image1.png
    323
    698
    media_image1.png
    Greyscale

People with at least ordinary skills in the art recognize Applicant’s contribution with respect to “focal surface display.” For example, Yu et al.1 state “Another major obstacle of both architectures is the requirement for eye tracking since the images are generated for a fixed viewing position. Recently, focal surface displays have been developed to represent continuous 3D imagery [34]. They eliminated the need for eye tracking in the case of single plane generation, but they are computationally demanding and based on expensive LCoS SLMs.” (section 2.1 Accommodative near-eye displays). 

Response to Amendment 
This is in response to applicant’s amendment/response filed on 1/4/2021, which has been entered and made of record.  Claims 1, 8, 12, 16, and 17 have been amended.  No claim has been cancelled.  Claims 1-20 are pending in the application. 

Applicant’s arguments and amendments filed 1/4/2021 have been entered and considered.  Applicant’s arguments based on the amended limitations are moot in view of the Examiner’s new ground of rejections based on new reference: Delamont (US 20200368616 A1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun (US 20170214907 A1) in view of Delamont (US 20200368616 A1).  
Regarding Claim 1, Lapstun discloses A method comprising, by a computing system: 
determining an orientation for a virtual camera in a three-dimensional (3D) space for capturing an image of one or more objects defined within the 3D space from the perspective of the orientation of the virtual camera (
Lapstun discloses “A head-mounted light field display device, the device comprising at least one multiplexed light field display module adapted to face an eye of a viewer wearing the device, the multiplexed light field display module comprising a light field view image generator and a waveguide with a set of shutters, the light field view image generator operable to generate, over time, a set of beams of light from a different one of a set of light field view images, the shuttered waveguide operable to transmit the set of beams and to open, over time, a different subset of the set of shutters, the subset corresponding to a position associated with the view image, thereby to emit the set of beams via the subset, thereby to display to the viewer a time-varying optical light field representative of the set of view images.”  Lapstun Abstract. 
Lapstun discloses the light field display device generates 4D light field frames, stating “The time dimension (t) may be sampled at discrete time steps to produce a sequence of 4D light field frames analogous to 2D image frames in a conventional video sequence. To avoid motion blur, or just as a matter of practicality, proper band-limiting is often not applied to the time dimension when sampling or generating video, and this can lead to aliasing. This is typically ameliorated by sampling at a sufficiently high rate.”  Lapstun  ¶ 395. 
Lapstun discloses the 4D light field frames generated from synthetic and/or natural 3D environments, stating “When the light field 110 is synthetic, i.e. generated from a 3D model, the depth of the scene is known. When the light field 110 is captured from a real scene, the depth may be determined by range-finding.”  Lapstun ¶ 516. 

    PNG
    media_image2.png
    350
    255
    media_image2.png
    Greyscale
, showing multiple eye rays that shoot through a 3D scene.  The rays are from a viewpoint to display elements 210.  

    PNG
    media_image3.png
    650
    438
    media_image3.png
    Greyscale

The 200 in Fig. 9A and 10D may be mapped to the virtual camera.  This is consistent with Applicant’s specification, which states “For example, the plurality of first coordinates may represent the image sensors of the virtual camera or pixels on a corresponding virtual screen.”  Spec. ¶ 91.
);
generating a plurality of coordinates in the 3D space 

    PNG
    media_image4.png
    208
    294
    media_image4.png
    Greyscale

Lapstun recites “FIG. 1A shows a representative ray 100 of a continuous 6D light field, traversing the boundary 102 of the volume of interest at an intersection point 104. The radiance (L) of the ray 100 is a function of time (t), boundary position (via coordinates x and y), ray direction (via angles a and b), and wavelength (w).”  Lapstun ¶ 391.);
accessing a non-uniform sampling grid that specifies pre-determined ray trajectory definitions associated with the plurality of coordinates (

    PNG
    media_image2.png
    350
    255
    media_image2.png
    Greyscale
, showing multiple eye rays that shoot through a 3D scene.  The rays are from pixels of the display elements 210.  
The curved plane of Fig. 10D 258 is mapped to non-uniform sampling grid. 
Lapstun discloses pre-determined ray trajectory definitions, stating “Although an optical light field is continuous, for practical manipulation it is band-limited and sampled, i.e. at a discrete set of points on the bounding surface and for a discrete set of ray directions.” Lapstun ¶ 5. ); 
determining visibility information of the one or more objects defined within the 3D space by projecting rays through-the plurality of coordinates, wherein trajectories of the rays from the plurality of coordinates are determined based on the pre-determined ray trajectory definitions (Lapstun Fig. 10D; ¶ 5.); and 
generating the image of the one or more objects as viewed from the determine orientation of the virtual camera based on the determined visibility information of the one or more objects (Lapstun Fig. 10D; ¶ 5.).
However, Lapstun does not explicitly disclose generating a plurality of coordinates in the 3D space based on the determined orientation. 
 based on the determined orientation (
“These sensor devices take reading measurements, which are passed up to the client via the CPU and bus as interrupt or output, from which the client module 28 and other software modules of the users augmented reality (“AR”) display apparatus 1, as depicted later in FIG. 2, use these measurements and readings for the purpose of tracking the users head orientation in terms of their pitch, roll and yaw (p,r,y) together with the users world coordinates (x,y,z) and other physics variables such as the users rate of acceleration, momentum and velocity to perform their programmed functions.”  Delamont ¶ 148. 

    PNG
    media_image5.png
    188
    205
    media_image5.png
    Greyscale
Lapstun Fig. 56B.  
    PNG
    media_image2.png
    350
    255
    media_image2.png
    Greyscale
 Lapstun Fig. 10D. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lapstun in view of Delamont.  The suggestion/motivation would have been in order to make calculations easier.  Virtual objects used for rendering may be described by world coordinates. 

The method of claim 1, further comprising: 
generating a plurality of second coordinates in the 3D space using the determined orientation and the pre-determined ray trajectory definitions (

    PNG
    media_image2.png
    350
    255
    media_image2.png
    Greyscale
 Lapstun Fig. 10D.
Coordinates of the points on the object surface hit by rays may correspond to the plurality of second coordinates.); 
wherein the trajectories of the rays from the plurality of coordinates are determined based on the plurality of second coordinates (Id.). 

The method of claim 2, wherein the trajectory of each of the rays projected through one of the plurality of coordinates travels through an associated one of the plurality of second coordinates (

    PNG
    media_image2.png
    350
    255
    media_image2.png
    Greyscale
 Lapstun Fig. 10D.  Coordinates of the points on the object surface hit by rays may correspond to the plurality of second coordinates.  The object may be a drop of water, or may be an ice sculpture.  At least some rays hitting the object surface will travels through those surfaces.  Therefore, the at least some rays travel through second coordinates. ). 

Regarding Claim 4, Lapstun in view of Delamont discloses The method of claim 2, wherein the plurality of second coordinates fit on a curved surface in the 3D space ( 
    PNG
    media_image2.png
    350
    255
    media_image2.png
    Greyscale
 Lapstun Fig. 10D. Coordinates of the points on the object surface hit by rays may correspond to the plurality of second coordinates.  The surface of the object may be curved.). 

Regarding Claim 5, Lapstun in view of Delamont discloses The method of claim 2, wherein the plurality of second coordinates are spaced non-uniformly 
    PNG
    media_image2.png
    350
    255
    media_image2.png
    Greyscale
 Lapstun Fig. 10D. Coordinates of the points on the ). 

Regarding Claim 7, Lapstun in view of Delamont discloses The method of claim 1, wherein the pre-determined ray trajectory definitions specify an algorithm for a first coordinate of the plurality of coordinates, wherein the trajectory of one of the rays projected through the first coordinate is determined by processing the first coordinate in accordance with the algorithm (

    PNG
    media_image2.png
    350
    255
    media_image2.png
    Greyscale
 Lapstun Fig. 10D.
virtual scene at their proper depth; and experiences smooth motion parallax when moving relative to the display.”  Lapstun ¶ 6. 
“It allows real ambient lighting incident on the display 300 to light the scene in the video, and it allows the real objects visible to the two-way display (including the viewer) to be reflected by virtual objects in the virtual scene.”  Lapstun ¶ 722.
“The angular resolution of a focused light field display 200, when displaying a virtual object at a particular object distance (r) behind the display, and viewed at a particular distance (d) in front of the display, is the angle (g) subtended, at the viewpoint, by one object sampling period (h) (i.e. on the object plane), i.e. g=h/(r+d) (for small g).”  Lapstun ¶ 467. 
How rays travel from coordinates of Fig. 10D 220 to the coordinates in the focal plane Fig. 10D 258 is according to a rule/algorithm as shown in Fig. 10D.  When calculating/rendering a virtual scene, for instance regarding a virtual object, the rule/algorithm is computed by a computer.). 

Regarding Claim 8, Lapstun in view of Delamont discloses The method of claim 1, 
wherein the pre-determined ray trajectory definitions are defined for a first primary color (
the prime color wavelengths of 450 nm, 540 nm and 605 nm respectively [Brill98].”  Lapstun ¶ 582.
Therefore, the ray traced are colored. ), 
wherein the generating of the image is further based on a plurality of second pre-determined ray trajectory definitions defined for a second primary color (Id.). 

Regarding Claim 9, Lapstun in view of Delamont discloses The method of claim 1, wherein an angle between two of the rays projected through two of the plurality of coordinates is greater than 90° (

    PNG
    media_image2.png
    350
    255
    media_image2.png
    Greyscale
 Lapstun Fig. 10D.
When the rays placed apart at different sides of the peripheral vision on the uv plane, the angle formed by the rays may be greater than 90°.  The distance between a viewpoint and a focal plane may be reduced, which will further increase the angle between the two rays.). 
The method of claim 1, wherein the generated image includes a defocus or depth-of-field blurring effect ( “The convergence angle of the sampling beam 166 (or more properly the spatial sampling beam 162) is the angle subtended by the aperture of the lens 160 at the object point 168. Depth of field refers to a depth interval, bounded by a given threshold spatial sampling blur (or defocus blur), bracketing the object point 168. The larger the convergence angle the more rapidly defocus blur changes with depth, and hence the shallower the depth of field (i.e. the shorter the interval). Depth of field is relatively shallower for object distances that are shorter and for apertures that are larger (i.e. corresponding to lower spatial sampling rates).”  Lapstun ¶ 418. 
	“Adjusting the focus of the sampling beam 166 allows defocus blur at one depth to be eliminated at the expense of increasing defocus blur at other depths, while maintaining proper support for the 4D low-pass filter. This allows defocus blur to be traded between different regions of the light field, which is useful when blur minimisation is more important in some regions than others (e.g. regions corresponding to the surfaces of objects).”  Lapstun ¶ 419. ). 

Regarding Claim 12, Lapstun in view of Delamont discloses One or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to: 
determine an orientation for a virtual camera in a three-dimensional (3D) space for capturing an image of one or more objects defined within the 3D space from the perspective of the orientation of the virtual camera  (See Claim 1 rejection for detailed analysis); 
generate a plurality of coordinates in the 3D space based on the determined orientation, the plurality of coordinates each representing a pixel of the virtual camera (See Claim 1 rejection for detailed analysis); 
access a non-uniform sampling grid that specifies pre-determined ray trajectory definitions associated with the plurality of coordinates (See Claim 1 rejection for detailed analysis); 
determine visibility information of the one or more objects defined within the 3D space by projecting rays through the plurality of coordinates (See Claim 1 rejection for detailed analysis), 
wherein trajectories of the rays from the plurality of coordinates are determined based on the pre-determined ray trajectory definitions (See Claim 1 rejection for detailed analysis); and 
generate the image of the one or more objects as viewed from the determine orientation of the virtual camera based on the determined visibility information of the one or more objects (See Claim 1 rejection for detailed analysis). 

Regarding Claim 13, Lapstun in view of Delamont discloses The media of claim 12, wherein the software is further operable when executed to: 
generate a plurality of second coordinates in the 3D space using the determined orientation and the pre-determined ray trajectory definitions (See Claim 2 rejection for detailed analysis); 
wherein the trajectories of the rays from the plurality of coordinates are determined based on the plurality of second coordinates (See Claim 2 rejection for detailed analysis). 

Regarding Claim 14, Lapstun in view of Delamont discloses The media of claim 13, 
wherein the trajectory of each of the rays projected through one of the plurality of coordinates travels through an associated one of the plurality of second coordinates (See Claim 3 rejection for detailed analysis). 

Regarding Claim 15, Lapstun in view of Delamont discloses The media of claim 12, 
wherein the pre-determined ray trajectory definitions specify an algorithm for a first coordinate of the plurality of coordinates (See Claim 7 rejection for detailed analysis), 
wherein the trajectory of one of the rays projected through the first coordinate is determined by processing the first coordinate in accordance with the algorithm (See Claim 7 rejection for detailed analysis). 

The media of claim 12, 
wherein the pre-determined ray trajectory definitions are defined for  a first primary color (See Claim 8 rejection for detailed analysis), 
wherein the generating of the image is further based on a plurality of second pre-determined ray trajectory definitions defined for a second primary color (See Claim 8 rejection for detailed analysis). 

Regarding Claim 17, Lapstun in view of Delamont discloses A system comprising: one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to: 
determine an orientation for a virtual camera in a three-dimensional (3D) space for capturing an image of one or more objects defined within the 3D space from the perspective of the orientation of the virtual camera (See Claim 1 rejection for detailed analysis); 
generate a plurality of coordinates in the 3D space based on the determined orientation, the plurality of coordinates each representing a pixel of the virtual camera (See Claim 1 rejection for detailed analysis); 
access a non-uniform sampling grid that specifies pre-determined ray trajectory definitions associated with the plurality of coordinates (See Claim 1 rejection for detailed analysis); 
determine visibility information of the one or more objects defined within the 3D space by projecting rays through the plurality of coordinates (See Claim 1 rejection for detailed analysis), 
wherein trajectories of the rays from the plurality of coordinates are determined based on the pre-determined ray trajectory definitions (See Claim 1 rejection for detailed analysis); and 
generate the image of the one or more objects as viewed from the determine orientation of the virtual camera based on the determined visibility information of the one or more objects (See Claim 1 rejection for detailed analysis). 

Regarding Claim 18, Lapstun in view of Delamont discloses The system of claim 17, wherein the processors are further operable when executing the instructions to: 
generate a plurality of second coordinates in the 3D space using the determined orientation and the pre-determined ray trajectory definitions (See Claim 2 rejection for detailed analysis); 
wherein the trajectories of the rays from the plurality of coordinates are determined based on the plurality of second coordinates (See Claim 2 rejection for detailed analysis). 
The system of claim 18, 
wherein the trajectory of each of the rays projected through one of the plurality of coordinates travels through an associated one of the plurality of second coordinates (See Claim 3 rejection for detailed analysis). 

Regarding Claim 20, Lapstun in view of Delamont discloses The system of claim 17, 
wherein the pre-determined ray trajectory definitions specify an algorithm for a first coordinate of the plurality of coordinates (See Claim 7 rejection for detailed analysis), 
wherein the trajectory of one of the rays projected through the first coordinate is determined by processing the first coordinate in accordance with the algorithm (See Claim 7 rejection for detailed analysis).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lapstun (US 20170214907 A1) in view of Delamont (US 20200368616 A1) and Krishnamurthy (US 6256038 B1).   
Regarding Claim 6, Lapstun in view of Delamont discloses The method of claim 1, wherein the pre-determined ray trajectory definitions is a focal surface map defined by a 

    PNG
    media_image6.png
    337
    246
    media_image6.png
    Greyscale
 200 of Fig. 10D is the plane for the display; 258 is the focal plane/surface, similar to Wu’s uv plane; 240 is a viewpoint, a point in Wu’s st plane.).
However, Lapstun in view of Delamont does not explicitly disclose the surface is approximated by a Catmull-Rom surface. 
Krishnamurthy discloses the surface is approximated by a Catmull-Rom surface (“The uniform tensor product B-spline surface was chosen to capture the coarse geometry of our polygonal patch, while the displacement map was chosen to capture fine surface detail. It is worth noting that our B-spline surface representation is one specific choice of a parametric surface; our general approach is extensible to other parametric surfaces (Bezier, NURBS, Catmull-Rom, H-splines, etc.).”  Krishnamurthy col. 11 lines 7-15.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lapstun in view of Delamont with Krishnamurthy.  The . 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun (US 20170214907 A1) in view of Delamont (US 20200368616 A1) and Hu et al. (US 20170115489 A1).
Regarding Claim 9, Lapstun in view of Delamont discloses The method of claim 1, wherein an angle between two of the rays projected through two of the plurality of coordinates is greater than 90° (
	

    PNG
    media_image2.png
    350
    255
    media_image2.png
    Greyscale
 Lapstun Fig. 10D.
 When the rays placed apart at different sides of the peripheral vision on the uv plane, the angle formed by the rays may be greater than 90°.  The distance between a viewpoint and a focal plane may be reduced, which will further increase the angle between the two rays.). 

Hu discloses wherein an angle between two of the rays projected through two of the plurality of coordinates is greater than 90° (
Hu recites “The HMD device of claim 1, wherein: the first lateral section and the corresponding first optical element provide a lateral field of view of at least 90 degrees.”  Hu Claim 12. 
The angle between the rays associated with the borders of the field of view is at least 90 degrees.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lapstun in view of Delamont with Hu.  The suggestion/motivation would have been in order to provide a user with an immersive experience. 

Regarding Claim 10, Lapstun in view of Delamont discloses The method of claim 9. 
However, Lapstun in view of Delamont does not explicitly disclose further comprising: displaying the generated image on a display with a field of view greater than 90°.
Hu discloses further comprising: displaying the generated image on a display with a field of view greater than 90° (
a lateral field of view of at least 90 degrees.”  Hu Claim 12. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lapstun in view of Delamont with Hu.  The suggestion/motivation would have been in order to provide a user with an immersive experience. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwane, Toru. "Light field display and 3D image reconstruction." Three-Dimensional Imaging, Visualization, and Display 2016. Vol. 9867. International Society for Optics and Photonics, 2016.

    PNG
    media_image7.png
    551
    1400
    media_image7.png
    Greyscale



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ZHENGXI LIU/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Yu et al., “A perception-driven Hybrid Decomposition for Multi-layer Accommodative Display”, May 2019.